Citation Nr: 1242635	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for endentuous temporomandibular joint popping.  

2.  Entitlement to service connection for a chronic head disorder to include injury residuals.  

3.  Entitlement to service connection for a chronic neck disorder to include injury residuals.  

4.  Entitlement to service connection for a chronic right shoulder disorder to include injury residuals.  

5.  Entitlement to service connection for a chronic left shoulder disorder to include injury residuals.  

6.  Entitlement to service connection for a chronic clavicular disorder to include fracture residuals and injury residuals.  
7.  Entitlement to service connection for a chronic back disorder to include injury residuals.  

8.  Entitlement to service connection for a chronic right knee disorder to include injury residuals.  

9.  Entitlement to service connection for a chronic left knee disorder to include injury residuals.  

10.  Entitlement to service connection for a chronic prostate disorder to include benign prostatic hypertrophy.  

11.  Entitlement to service connection for chronic hypertension claimed as the result of Agent Orange exposure.   

12.  Entitlement to service connection for a chronic liver disorder.  

13.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to July 16, 2005.  

14.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after July 16, 2005.  

15.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability for the period prior to January 6, 2005.  

16.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss disability for the period on and after January 6, 2005.  

17.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's tinnitus.  

18.  Entitlement to a compensable disability evaluation for the Veteran's erectile dysfunction.  

19.  Entitlement to an effective date prior to April 16, 2001, for the award of service connection for type II diabetes mellitus.

20.  Entitlement to an effective date prior to April 16, 2001, for the award of service connection for right lower extremity diabetic peripheral neuropathy.  

21.  Entitlement to an effective date prior to April 16, 2001, for the award of service connection for left lower extremity diabetic peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A RO rating decision dated in March 1995, in pertinent part, denied service connection for chronic mouth injury residuals, chronic left foot fracture residuals, and a chronic skin disorder to include a rash.  In July 1995, the RO determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for chronic posttraumatic stress disorder (PTSD) and denied the claim.  In January 1998, the Board remanded the Veteran's claims to the RO for additional action.  

In February 2002, the RO established service connection for Type II diabetes mellitus; assigned a 20 percent evaluation for that disability; established service connection for both right lower extremity diabetic peripheral neuropathy and left lower extremity diabetic peripheral neuropathy; assigned 40 percent evaluations for those disabilities; and effectuated the awards as of April 16, 2001.  In addition, in February 2002, the RO denied entitlement to service connection for hypertension.  

In August 2002, the RO, in pertinent part, granted service connection for chronic PTSD; assigned a 30 percent evaluation for that disorder; granted service connection for facial trauma residuals with trigeminal nerve hypoesthesia and left cheek and upper lip loss of sensation, left fifth metatarsal fracture residuals, and tinnitus; assigned 10 percent evaluations for those disabilities; established service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; determined that teeth numbers 7, 8, 9, 10, 11, 22, 23, 24, and 25 were "injured by trauma in service ... (for dental treatment purposes);" and denied service connection for chronic hypertension claimed as the result of Agent Orange exposure.

In September 2002, the Veteran submitted a notice of disagreement (NOD) with the evaluations and effective dates assigned for his Type II diabetes mellitus, right lower extremity diabetic peripheral neuropathy, and left lower extremity diabetic peripheral neuropathy.  In November 2002, the Veteran submitted a NOD with the evaluations assigned for his facial trauma residuals, left fifth metatarsal fracture residuals, PTSD, tinnitus, and bilateral hearing loss disability.  

In November 2002, the Board determined that additional development of the issue of the Veteran's entitlement to service connection for a chronic skin disorder was necessary.  In February 2003, the Veteran submitted a NOD with the denial of service connection for chronic hypertension claimed as the result of Agent Orange exposure.  In July 2003, the Board remanded the issue of the Veteran's entitlement to service connection for a chronic skin disorder to the RO for additional action.

In February 2004, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed the issue of an earlier effective date for the award of service connection for Type II diabetes mellitus.  The Veteran perfected the appeal of this issue with a substantive appeal on a VA Form 9 dated in March 2004.

In September 2004, the RO, in pertinent part, established service connection for diabetic gastroparesis; assigned a 10 percent evaluation for that disability; effectuated the award as of October 23, 2001; established service connection for erectile dysfunction; assigned a noncompensable evaluation for that disability; granted special monthly compensation based on the loss of use of a creative organ; denied service connection for a chronic head disorder, a chronic neck disorder, chronic right shoulder injury residuals, chronic left shoulder injury residuals, clavicular fracture residuals, right knee injury residuals, left knee injury residuals, benign prostatic hypertrophy, and a liver disorder; and denied both entitlement to automobile and adaptive equipment or adaptive equipment only and a total rating for compensation purposes based on individual unemployability.  In December 2004, the Veteran submitted a NOD with the denial of service connection for both a chronic prostate disorder to include benign prostatic hypertrophy and a chronic liver disorder.  In April 2005, the Veteran withdrew his substantive appeal from the denial of service connection for a chronic skin disorder.  

In September 2005, the RO, in pertinent part, established service connection for right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy; assigned 30 percent and 20 percent evaluations for those disabilities, respectively; increased the evaluation for the Veteran's bilateral hearing loss disability from noncompensable to 50 percent, effective January 6, 2005; granted a total rating for compensation purposes based on individual unemployability; and reduced the evaluation for the Veteran's diabetic gastroparesis from 10 percent to noncompensable retroactively from July 23, 2005.  

In December 2005, the RO, in pertinent part, increased the evaluation for the Veteran's right lower extremity peripheral neuropathy from 40 to 60 percent, effective January 26, 2005; increased the evaluation for the Veteran's left lower extremity peripheral neuropathy from 40 to 60 percent, effective October 12, 2004; increased the evaluation for the Veteran's PTSD from 30 to 50 percent, effective July 16, 2005; and denied a compensable evaluation for the Veteran's diabetic erectile dysfunction.  

In March 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for endentuous temporomandibular joint popping.  In May 2007, the Veteran submitted a NOD with the March 2007 RO determination.

In May 2007, the RO granted entitlement to special monthly compensation based on loss of use of the left foot and granted entitlement to automobile and adaptive equipment.  

In October 2007, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  

In February 2008 the Board observed that the Veteran appealed from the initial evaluations assigned for his service-connected PTSD, bilateral hearing loss disability, and tinnitus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  The Board noted that the Court did not provide a specific name for the issue in lieu of "increased disability evaluation."  As such, the Board framed the issues as entitlement to a disability evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to July 16, 2005; a disability evaluation in excess of 50 percent for his PTSD for the period on and after July 16, 2005; a compensable disability evaluation for his bilateral hearing loss disability for the period prior to January 6, 2005; a disability evaluation in excess of 50 percent for his bilateral hearing loss disability for the period on and after January 6, 2005; and an initial disability evaluation in excess of 10 percent for his tinnitus.  The Board found that the Veteran was not prejudiced by such action and that no issue was dismissed and the law and regulations governing the evaluation of disabilities were the same regardless of how the issue was styled.  

In February 2008 the Board, in pertinent part, remanded the claims for additional development, including, based upon the claims history, the issuance of a SOC in regard to the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for endentuous temporomandibular joint popping; entitlement to service connection for a chronic prostate disorder to include benign prostatic hypertrophy; entitlement to service connection for chronic hypertension claimed as the result of Agent Orange exposure; entitlement to service connection for a chronic liver disorder; entitlement to a disability evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to July 16, 2005; entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after July 16, 2005; entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability for the period prior to January 6, 2005; entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss disability for the period on and after January 6, 2005; entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's tinnitus; entitlement to an effective date prior to April 16, 2001, for the award of service connection for right lower extremity diabetic peripheral neuropathy; and entitlement to an effective date prior to April 16, 2001, for the award of service connection for left lower extremity diabetic peripheral neuropathy.  In June 2011 a SOC was issued.  Subsequently, the Veteran perfected appeals of these issues with a substantive appeal on a VA Form 9 received in July 2011.  As such, these issues are presently on appeal before the Board and are listed above. 

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for endentuous temporomandibular joint popping; entitlement to service connection for a chronic head disorder to include injury residuals; entitlement to service connection for a chronic neck disorder to include injury residuals; entitlement to service connection for a chronic right shoulder disorder to include injury residuals; entitlement to service connection for a chronic left shoulder disorder to include injury residuals; entitlement to service connection for a chronic clavicular disorder to include fracture residuals and injury residuals; entitlement to service connection for a chronic back disorder to include injury residuals; entitlement to service connection for a chronic right knee disorder to include injury residuals; entitlement to service connection for a chronic left knee disorder to include injury residuals; entitlement to service connection for a chronic prostate disorder to include benign prostatic hypertrophy; entitlement to service connection for chronic hypertension claimed as the result of Agent Orange exposure; entitlement to service connection for a chronic liver disorder; entitlement to a disability evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to July 16, 2005; entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after July 16, 2005; entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability for the period prior to January 6, 2005; entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss disability for the period on and after January 6, 2005; entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's tinnitus; and entitlement to a compensable disability evaluation for the Veteran's erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In February 2008 the Board noted that in December 2004 the veteran submitted a claim of entitlement to an increased evaluation for his service connected dental disorder.  The Board indicated that service connection had been established for dental trauma residuals including the loss of teeth numbers 7, 8, 9, 10, 11, 22, 23, 24, and 25, and that it appeared that the RO had not had an opportunity to act upon the claim.  The Board noted that absent an adjudication, a notice of disagreement NOD, a SOC, and a substantive appeal, the Board did not have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  The Board stated that jurisdiction does matter and it is not "harmless" when the VA fails to consider threshold jurisdictional issues during the claim adjudication process.  Furthermore, this Veterans Law Judge cannot have jurisdiction of the issue.  38 C.F.R. § 19.13.  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a series of very specific, sequential, procedural steps that must be carried out by a claimant and the RO or other "agency of original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure "appellate review" by the BVA.  Subsection (a) of that section establishes the basic framework for the appellate process, as follows: "Appellate review will be initiated by a notice of disagreement [(NOD)] and completed by a substantive appeal after a statement of the case is furnished as prescribed in this section."  Bernard v. Brown, 4 Vet. App. 384 (1994).  

The Board found that all steps required for jurisdiction had not been satisfied.  In addition, the Court has stated that it could not remand a matter over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 (1997).  As such, the Board referred the issue to the RO for appropriate action.  Black v. Brown, 10 Vet. App. 279 (1997).   

The Board notes that review of the claims file does not reveal that action has been taken on this issue and as such, the issue is again referred for appropriate action.

FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or informal, for service connection for type II diabetes mellitus prior to April 16, 2001.

2.  The Veteran did not submit a claim, either formal or informal, for service connection for right lower extremity diabetic peripheral neuropathy prior to April 16, 2001.

3.  The Veteran did not submit a claim, either formal or informal, for service connection for left lower extremity diabetic peripheral neuropathy prior to April 16, 2001.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to April 16, 2001, for the grant of service connection for type II diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2012).

2.  Entitlement to an effective date prior to April 16, 2001, for the grant of service connection for right lower extremity diabetic peripheral neuropathy, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2012).

3.  Entitlement to an effective date prior to April 16, 2001, for the grant of service connection for left lower extremity diabetic peripheral neuropathy, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's type II diabetes mellitus, right lower extremity diabetic peripheral neuropathy, and left lower extremity peripheral neuropathy arise from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, the Board finds that all pertinent treatment and examination records have been obtain and thus there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) , 5103A (West 2002) or 38 C.F.R. § 3.159 (2012), and that the appellant will not be prejudiced by the Board's adjudication of his claims for earlier effective date.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is warranted for type II diabetes mellitus, right lower extremity diabetic peripheral neuropathy, and left lower extremity diabetic peripheral neuropathy because he sought treatment for Agent Orange exposure from VA in 1977 and then again in 1994.  In addition, the Veteran indicated that an earlier effective date is warranted because he had diabetes starting in the 1980's.

The Board notes that the Veteran's initial application for service connection for type II diabetes mellitus, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy was received by VA on April 17, 2001.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective April 16, 2001.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to April 16, 2001, VA is precluded, as a matter of law, from granting an effective date prior to April 16, 2001, for service connection for type II diabetes mellitus, right lower extremity diabetic peripheral neuropathy, and left lower extremity peripheral neuropathy.

Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  In denying these claims, the Board acknowledges the Veteran's decorated service.  The Board, however, is without authority to grant an earlier effective date for service connection for type II diabetes mellitus, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. at 425.  Because the Veteran's claimd fail because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to April 16, 2001, for the award of service connection for type II diabetes mellitus is denied.

Entitlement to an effective date prior to April 16, 2001, for the award of service connection for right lower extremity diabetic peripheral neuropathy is denied.

Entitlement to an effective date prior to April 16, 2001, for the award of service connection for left lower extremity diabetic peripheral neuropathy is denied.


REMAND

Review of the claims file reveals a notation that the Veteran underwent VA Compensation and Pension (C&P) examinations in January 2007 and December 2011.  Notations in the Veteran's treatment notes state that these completed examinations may not be viewed.  The reports of the December 2011 VA examinations are not otherwise associated with the claims file.  

In addition, review of the claims file reveals that the Veteran receives consistent treatment at multiple VA facilities.  In a treatment note dated in December 2011 the Veteran was noted to be scheduled for follow up treatment.  However, treatment records dated subsequent to December 2011 have not been obtained and associated with the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the reports of the VA C&P examinations performed in December 2011 must be obtained and associated with the claims file and attempts must be made to obtain complete VA treatment records regarding the Veteran, including those dated since December 2011.

In April 2010 the Veteran was afforded multiple VA C&P examinations regarding his claims.  After examination, the examiner rendered the opinion that the Veteran's bilateral shoulder, bilateral knee, left clavicle, neck, back, and headache disabilities were not related to the Veteran's active service and were not related to or aggravated by any service-connected disability.  In each case, the examiner provided the rationale that there was no evidence of any injury in service and no indication of problems for the two to three decades following service.  The examiner provided further rationale that there was nothing to suggest that the Veteran's service-connected disabilities aggravated the Veteran's bilateral shoulder, bilateral knee, left clavicle, neck, back, and headache disabilities.  As the examiner relies on the lack of medical evidence in service and for two to three decades following service and in addition provides only the explanation that there was nothing to suggest that the disabilities were aggravated by the Veteran's service-connected disabilities, the Board finds the examinations to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

As such, the Board finds it necessary to afford the Veteran another VA medical examination(s) regarding the etiology of his bilateral shoulder, bilateral knee, left clavicle, neck, back, and headache disabilities.

In reviewing the record, the Board notes that the Veteran was last afforded a VA C&P examination regarding his PTSD in October 2005 and regarding hearing loss in July 2005, more than seven years ago.  Given the long duration of time since the VA C&P examinations, the Board is concerned that they no longer provide accurate pictures of the Veteran's current degree of disability.  Additionally, in light of the likely outstanding records, the Board finds that after associating his VA treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA psychiatric examination and VA audio examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In February 2008 the Board noted that in February 2006 the veteran submitted a claim of entitlement to service connection for a chronic penile deformity.  The Board indicated that the RO had not had an opportunity to address the claim and found that the issue of service connection for a chronic penile disorder is inextricably intertwined with the issue of entitlement to an increased evaluation for erectile dysfunction.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board noted that the fact that an issue was inextricably intertwined did not establish that the Board had jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  As such, the Board remanded the issue of entitlement to an increased evaluation for erectile dysfunction and ordered that the Veteran's claim of entitlement to service connection for a chronic penile deformity be adjudicated.  

The Board notes that although chronic penile deformity was considered in a Supplemental Statement of the Case dated in October 2010, it was not considered as a claim for service connection.  Rather it appears that the issue was considered as a symptom in conjunction with the Veteran's claim for an increased evaluation and the RO determined in the Supplemental Statement of the Case that "A noncompensable evaluation is assigned whenever evidence fails to show penile deformity together with loss of erectile power which would warrant 20 percent.  A noncompensable evaluation is considered as there is no evidence of penile deformity."  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, as the issue of entitlement to service connection for a chronic penile deformity does not appear to have been adjudicated as ordered by the Board, the Board finds that the claim of entitlement to an increased evaluation for erectile dysfunction must be remanded as it remains intertwined with the issue of entitlement to service connection for a chronic penile deformity.

Accordingly, the case is REMANDED for the following action:

1.  Attempts must be made to obtain and associate with the claims file the reports of the VA examinations performed in December 2011.  

2.  Attempt to obtain complete VA medical records pertaining to the Veteran, including those that are dated since December 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any bilateral shoulder, bilateral knee, clavicle, neck, back, and/or headache disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral shoulder, bilateral knee, clavicle, neck, back, and/or headache disability found to be present is related to or had its onset during service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided.

4.  Then afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. The examiner is directed to report all pertinent findings and estimate the Veteran's global assessment of functioning (GAF) score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  In providing this assessment, the examiner should consider and address the Veteran's competent account of psychiatric symptoms.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

5.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  The examiner should also fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  Thereafter, adjudicate the veteran's entitlement to service connection for a chronic penile deformity and readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


